Citation Nr: 0532304	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO.  

In March 2005, the Board remanded the veteran's claim for 
further development of the record.  


FINDINGS OF FACT

The service-connected lumbosacral strain is not shown to be 
manifested by more than a severe disability picture or 
limitation of motion or functional loss due to pain; 
currently neither unfavorable ankylosis of the entire 
thoracolumbar spine nor invertebral disc syndrome or a 
separately ratable neurological deficit is demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5292, 5295 (2002); and Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in January 2002, October 2003, and March 
2005, the RO provided notice to the veteran of what evidence 
the veteran was responsible for obtaining and what evidence 
VA would undertake to obtain.  

In the March 2003 statement of the case and the October 2003 
and August 2005 supplemental statements of the case, the RO 
provided the regulations for compensable ratings for all 
claims, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

Historically, in a May 2002 decision, the RO granted service 
connection and assigned a 10 percent evaluation for 
lumbosacral strain, effective on January 16, 2001.  This 
decision was based on service medical records that show 
treatment for low back pain, and the March 2002 VA 
examination.  

The March 2002 VA examination indicates that the veteran 
complained of back pain since 1998.  On examination, there 
was flexion to 82 degrees, extension to 27 degrees, lateral 
bending to 17 degrees on the right and lateral bending to 19 
degrees on the left.  There was no pain on range of motion 
testing.  

An X-ray study of the lumbar spine showed no significant bony 
abnormality.  The diagnosis was that of lumbosacral strain.  

The October 2003 VA examination indicates that the veteran 
reported having daily low back pain, with intermittent 
complete numbness of the bilateral lower extremities in a 
nonfocal distribution.  

On examination, there was forward flexion to 30 degrees, 
extension to 10 degrees, right and left lateral bending to 30 
degrees and right and left rotation to 30 degrees.  There was 
tenderness to palpation in his mid-lumbar spine in both the 
midline and in the paraspinal musculature, with more 
tenderness in the midline.  There was no obvious spasm.  

There were 2+ and symmetric deep tendon reflexes of his 
patellar and Achilles tendons bilaterally.  There was 5/5 
strength in all muscle groups of the bilateral lower 
extremities.  There was normal sensation in all distributions 
of the bilateral lower extremities.  An August 2003 MRI 
showed mild disk desiccation at the L3-L4 level, and mild 
bulging at L3-4 and L5-S1, but no evidence of spinal stenosis 
was shown.  
The assessment was that of discogenic low back pain without 
any true neurologic symptoms.  The examiner noted that the 
veteran's condition seemed to be significantly limiting his 
function.  

In the October 2003 rating decision, the RO increased the 
veteran's evaluation for lumbosacral strain, to 40 percent 
disabling, effective on January 16, 2001.  

The July 2005 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported having pain 
in his lumbar region every day.  He reported flare-ups on a 
daily basis, which lasted for anywhere between 20 minutes to 
about two to three hours, and limited any type of activity.  

The veteran reported having pain that radiated into both legs 
and occasionally his legs go numb.  Aggravating factors 
included prolonged standing, sitting, lifting, bending and 
weather changes.  He denied having any episodes in the past 
12 months in which a physician had prescribed bedrest.  He 
reported that he was not employed because he could not do any 
type of prolonged sitting, standing, bending, or lifting.  He 
also stated that his activities of daily limiting were 
affected by his back condition.  

On examination, there was flexion of the thoracolumbar spine 
from 0 to 30 degrees without pain, and from 30 to 60 degrees 
with pain.  With repetitive motion there was only 15 degrees 
of flexion.  There was extension from 0 to 10 degrees.  With 
repetitive motion, there was no limitation in extension.  

There was right and left lateral flexion from 0 to 20 
degrees, and rotation to the right and left to 20 degrees.  
Right and left lateral flexion and rotation did not cause 
pain.  

The main limitation was to noted to be on forward flexion.  
There was some tenderness to palpation in the mid-lumbar 
region, and no focal areas of spasm.  There was negative 
straight leg raise bilaterally.  

The neuromotor, sensory and deep tendon reflexes were noted 
to be symmetric and normal.  The veteran walked with a normal 
heel-toe reciprocating gait.  

The diagnosis was that of discogenic low back pain and 
mechanical low back pain.  The examiner stated that the 
veteran's low back discomfort limited his functional ability.  

It was noted that the veteran had limitations with forward 
flexion and persistent pain that caused limitations with 
forward bending, lifting, and prolonged standing.  He did not 
exhibit any weakened movement, incoordination, or 
fatigability on examination.  

The examiner stated, in conclusion, that the veteran had 
functional loss secondary to pain from his low back strain.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).

The Board also notes that the veteran was provided notice of 
the change in regulations in the August 2005 Supplemental 
Statement of the Case.

In this case, the veteran's low back disability was evaluated 
by the RO as 40 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Codes 5292 and 5295 (2002 and 2005).  

Under the old criteria for evaluating disabilities of the 
spine, Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain.  A 10 percent rating was warranted for 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.

A 40 percent rating, the highest rating available, was 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, DC 5295 (2002).  

Under the former Diagnostic Code 5292, ratings were assigned 
based on limitation of motion of the lumbar spine.  Under 
that Diagnostic Code, a 10 percent evaluation was warranted 
for slight limitation of motion, a 20 percent evaluation was 
warranted for moderate limitation of motion, and a 40 percent 
evaluation was warranted for severe limitation of motion.  40 
percent was the maximum rating available under Diagnostic 
Code 5292.  

Effective on September 26, 2003, Diagnostic Code 5295 was 
renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Under that Diagnostic Code, lumbosacral strain is to 
be evaluated under the new General Rating Formula for 
Diseases and Injuries of the Spine.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 requires forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.   

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Having reviewed the complete record, the Board finds that the 
evidence is against granting an evaluation in excess of 40 
percent for the service-connected low back disability under 
either the new Diagnostic Code 5237 or the former Diagnostic 
Code 5295, or under the former Diagnostic Code 5292.  

At the outset, the Board notes that the veteran is already 
receiving a 40 percent evaluation, which is the maximum 
available evaluation under the former Diagnostic Codes 5295 
and 5292.  

Thus, the Board will evaluate the veteran's low back 
disability under the new Diagnostic Code 5237, under the 
General Rating Formula for Diseases and Injuries of the 
Spine, effective beginning on September 26, 2003.  

At the October 2003 VA examination, there was flexion to 30 
degrees, extension to 10 degrees, right and left lateral 
bending to 30 degrees, and right and left rotation to 30 
degrees.  Discogenic low back pain without true neurologic 
symptoms, with significant limitation of function due to pain 
was diagnosed.  

The July 2005 VA examination indicates that the veteran had 
flare-ups on a daily basis, and occasional radiating pain to 
his legs.  He denied any episodes of prescribed bedrest in 
the past 12 months.  

On examination, there was flexion from 0 to 30 degrees 
without pain, and from 30 to 60 degrees with pain.  With 
repetitive motion there was only 15 degrees of flexion.  
There was extension from 0 to 10 degrees.  

With repetitive motion, there was no limitation in extension.  
There was right and left lateral flexion from 0 to 20 
degrees, and rotation to the right and left to 20 degrees, 
all with no pain.  

There was some tenderness to palpation in the mid-lumbar 
region, and no focal areas of spasm.  There was negative 
straight leg raise bilaterally.  However, the neuromotor, 
sensory and deep tendon reflexes were symmetric and normal.  

The examiner stated that the veteran's low back discomfort 
limited his functional ability.  He did not exhibit any 
weakened movement, incoordination or fatigability on 
examination.  

With respect to an increased evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note 5 of General Rating Formula for Disease and Injuries of 
the Spine indicates that unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one of more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Disease and Injuries of the Spine, Note 
(5).  

In this case, there is no medical evidence that demonstrates 
that the veteran's thoracolumbar spine is in a position of 
unfavorable ankylosis.  

Thus, the Board concludes that the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent under Diagnostic Code 5237.  

In view of the current range of motion findings (flexion from 
0 to 30 degrees without pain, and from 30 to 60 degrees with 
pain), the Board finds that the degree of functional 
impairment caused by the low back pain, as set forth in the 
Deluca case, is contemplated in the current 40 percent 
rating.  

The Board notes that the July 2005 examiner stated that the 
veteran had functional loss secondary to pain from his low 
back strain.  However, despite his pain, there is no evidence 
that the veteran's spine is in a fixed position, which would 
warrant a higher rating.  

Additionally, on the last examination, the veteran did not 
exhibit any weakened movement, incoordination or 
fatigability.  As such, the criteria for a higher rating 
under Diagnostic Code 5237 for the service-connected 
lumbosacral strain have not been met.  

Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected 
lumbosacral strain, as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his service-connected 
lumbosacral strain warrants a higher rating, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology as that is beyond the 
competence of a lay person, and in light of the assessment 
offered by the July 2005 VA examiner, there is no basis upon 
which to grant the veteran's claim; therefore, the appeal 
must be denied.  


ORDER

An initial evaluation in excess of 40 percent for the 
service-connected lumbosacral strain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


